Name: COMMISSION REGULATION (EEC) No 1460/93 of 14 June 1993 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: prices;  means of agricultural production
 Date Published: nan

 15. 6 . 93 Official Journal of the European Communities No L 143/5 COMMISSION REGULATION (EEC) No 1460/93 of 14 June 1993 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the. Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 12 (7) thereof, and Article 25 thereof, Whereas the information available on the trend in cattle numbers indicates that the coefficients used in calculating the price of adult bovine animals on the representative markets of the Community should be adjusted ; Whereas Annex I to Commission Regulation (EEC) No 610/77 (3), as last amended by Regulation (EEC) No 161 5/92 (4), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 610/77 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the purposes of calculating the levies in force from 5 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24 . 0 OJ No L 18, 27. 1 . 1993, p. 1 . (j OJ No L 77, 25. 3 . 1977, p. 1 . (4) OJ No L 170, 25 . 6. 1992, p. 16 . No L 143/6 Official Journal of the European Communities 15. 6 . 93 ANNEX ANNEX I Coefficients to be used in calculating the price on the representative Community markets ­ for adult bovine animals Germany 20,4 Belgium 3,9 Denmark 2,7 Spain 6,2 France 25,6 Greece 0,8 Ireland 7,9 Italy 9,9 Luxembourg 0,3 Netherlands 6,0 Portugal 1,7 United Kingdom 14,6'